
	

113 HR 2608 IH: For the relief of Flavia Maboloc Cahoon.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		1st Session
		H. R. 2608
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Flavia Maboloc Cahoon.
	
	
		1.Permanent resident status for
			 Flavia Maboloc Cahoon
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201, and section 245(d), of the
			 Immigration and Nationality Act,
			 Flavia Maboloc Cahoon shall be eligible for issuance of an immigrant visa or
			 for adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusNotwithstanding
			 subsection (d) of section 245 of the Immigration and Nationality Act, if Flavia
			 Maboloc Cahoon enters the United States before the filing deadline specified in
			 subsection (c) of this Act, she shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for adjustment
			 of status under such section 245 as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Flavia Maboloc
			 Cahoon, the Secretary of State shall instruct the proper officer to reduce by
			 1, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 203(a) of the Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such
			 Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Flavia Maboloc Cahoon shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act.
			
